Citation Nr: 0813109	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-38 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January 8, to July 7, 1961; Army Reserve duty from July 8, 
1961 to September 3, 1962 and August 25, to October 23, 1964; 
and active military service from September 4, 1962 to August 
24, 1964, and October 28, 1964 to November 30, 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in February 2008.  The veteran's agent referred to 
several issues while presenting testimony at the hearing, 
which included service connection for chronic obstructive 
pulmonary disease (COPD) to include secondary to Agent 
Orange, service connection for a liver disorder, and an 
increased rating for posttraumatic stress disorder (PTSD).  
If appellant or his agent desires to file claims for service 
connection for COPD, service connection for a liver disorder, 
and an increased rating for PTSD, they should do so with 
specificity at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he should be granted service 
connection for asthma.  He contends that his asthmatic 
symptoms began during service.  Service medical records show 
that the veteran received treatment for respiratory related 
complaints.  In April 1978, he reported a history of 
shortness of breath; expiratory wheezes were noted at his 
separation examination in September 1982; and a November 1982 
clinical note includes a diagnosis of asthma.  The veteran 
reported that he continued to receive treatment subsequent to 
service discharge.  A VA examination of March 1984 noted 
right apical medial pleural thickening on chest X-ray.  A 
history of emphysema was noted on the form requesting the X-
ray.  

A VA examination was conducted in March 2006.  The examiner 
did not have the veteran's claims file.  A chest X-ray noted 
a chronic interstitial lung disease pattern.  Evidence of 
obstructive lung disease was noted.  The nurse practitioner 
indicated that there was no asthma and diagnosed chronic 
obstructive pulmonary disease (COPD).  However, she also 
reported that asthma was a problem associated with the 
diagnosis.  The record is not clear regarding a current 
diagnosis of asthma.

The Board notes that the RO scheduled the veteran for an 
October 2006 VA examination, however, he failed to report.  
At his hearing he indicated his willingness to report for 
examination.  The veteran's agent requested examination by a 
pulmonary specialist.  In light of his medical history, VA 
examination and opinion are needed.  

As noted above, the veteran reported that he received private 
medical care for asthma following his discharge from service.  
The RO/AMC should provide assistance to the veteran in 
obtaining these records, to the extent possible. 

The claims file indicates that an informal hearing was held 
before the Decision Review Officer (DRO) at the RO in October 
2006.  No memo or other document is on file concerning the 
discussion.  If possible, the RO should include a copy of the 
notes of any discussion held, if such exists.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request him to update the list of the 
doctors and health care facilities that 
have treated him for asthma.  If 
information is provided in sufficient 
detail, the RO/AMC should make 
arrangements to obtain all the records of 
the treatment afforded to the veteran from 
all the sources listed by him that are not 
already on file.  The RO/AMC should also 
obtain a copy of the informal hearing 
conducted by the DRO.  All information 
obtained should be made part of the file.

2.  The RO/AMC should ascertain whether 
any notes exist of the informal hearing 
conducted at the RO.  If so, a copy of 
those notes should be added to the claims 
file.  If there are no such notes, the 
claims file should be annotated to that 
effect.

3.  Schedule the veteran for the 
appropriate examination to determine the 
nature and etiology of his asthma.  The 
claims folder should be made available to 
a VA examiner for review.  The examiner 
should provide opinion as to whether the 
veteran currently has asthma, and if so, 
whether asthma is at least as likely as 
not related to his military service (that 
is, a probability of 50 percent or 
better).  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  The rationale for any 
opinion expressed should be included in 
the report.

4.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If the benefits 
sought remain denied, the appellant and 
agent should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



